Citation Nr: 1715693	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-28 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972, and had subsequent reserve service with the Alabama National Guard; however, no portion of this service was federalized.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

In September 2014, the Board remanded the case for development, and in March 2016, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained an expert medical opinion from the Veterans Health Administration (VHA).  In July 2016, the Veteran and his representative were provided a copy of the opinion May 2016 and afforded the opportunity to submit additional evidence and argument; and the Veteran's representative submitted argument in October 2016.  As the initial July 2016 issuance of this medical opinion (sent to the Veteran at his then-address of record) was returned to the Board as undeliverable, the Board remailed the documents to an updated address in January 2017; however, the Veteran has not responded or submitted any related evidence or argument.   



FINDING OF FACT

The Veteran's current bilateral knee and low back disabilities are unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran is seeking service connection for his current back and bilateral knee disabilities, which he asserts he developed as a result of his in-service back and knee injuries.  (The Veteran also had reservist service after his period of active service; however, he does not assert a correlation between his back and knee disabilities and his reservist service.)  

The Veteran reports injuring his knees during active service when a service member fell on them.  The Veteran's service treatment records reflect a sole instance of back or knee treatment, namely a November 1970 treatment record for a left knee strain and a related physical profile.  However, the Veteran asserts that his service treatment records are incomplete, as not all of his in-service back and knee treatment is of record.  Specifically, he reports that he injured his low back and right knee in 1971when uncoupling a tractor-trailer and that he received related treatment after sustaining this injury, and he also reports receiving right knee treatment in 1972.

The Veteran further reports experiencing back and knee impairments continually since service, but states that he was unsuccessful in his efforts to obtain these more remote private treatment records, given that private treatment providers only keep patient records for relatively short periods of time before the records are destroyed.  Specifically, the Veteran reports that in approximately 1973, when undergoing a pre-employment physical examination, he was informed that he had a lumbar spine impairment, possibly lumbar degenerative disc disease or degenerative joint disease.  He further reports receiving treatment for his left knee impairment from 1973 to 1974, from 1985 to 1987, and from 1994 to 1995 (the records of which have since been destroyed).  Private records from February to April 2005 reflect a past medical history of a left knee surgery; a current diagnosis of right knee moderate degenerative joint disease; and that the Veteran underwent a right knee surgery in March 2005 to repair two meniscal tears.

The Veteran underwent VA examinations in March 2014 and April 2015, during which the Veteran was diagnosed with degenerative joint disease of his bilateral knees and lumbar spine.  VA medical opinions addressing the etiology of the Veteran's current back and knee disabilities were rendered in conjunction with the March 2014 and April 2015 examinations; however, the opinions are legally insufficient, as they either are based on an inaccurate factual premise or fail to consider the aforementioned relevant evidence.  

Accordingly, in March 2016, the Board requested that a VHA medical expert, namely an orthopedist, review the Veteran's claims file and render a medical opinion on the matter.  In the opinion request, the Board noted that the Veteran is competent to report seeking in-service and post-service treatment for his back and knee disabilities, and that given the consistency of the Veteran's reports, the Board had determined that the Veteran's reports of his in-service injuries and related in-service and post-service treatment were credible and should be considered as fact.  

In May 2016, a VA orthopedic surgeon, hereinafter referred to as the VHA expert, authored an opinion in which he concluded that it is less likely than not that the Veteran's current bilateral knee and low back disabilities are related to service.  In support of this opinion, the VHA expert cited the lack of medical data relating the Veteran's current low back and bilateral knee disabilities to service, including the relatively mild nature of these impairments, as assessed during more recent treatment and examinations.  For example, the VHA expert noted that when receiving right knee treatment in 2005, the Veteran reported the onset of his current knee impairment in 2004, and the subsequent 2005 arthroscopic right knee surgery failed to reveal any significant degenerative arthritis, thereby failing to suggest a long-standing right knee impairment with onset in service.  Essentially, while the VHA expert acknowledged the Veteran's competent and credible reports of in-service knee and back injuries and experiencing related impairments since service, the VHA expert concluded that the medical data of record failed to suggest that the Veteran's current back and knee impairments were indeed clinically related to service.  

As referenced above, the Board acknowledges that the Veteran is competent to report his in-service back and knee injuries and related impairments since service, and given the consistency of the Veteran's reports throughout the pendency of this appeal, the Board deems the Veteran's reports to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  However, while the Veteran is competent to report experiencing these symptoms since service, a determination as to whether the Veteran's current knee and back disabilities are related to service is a complex matter requiring related medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Further, as the Veteran has no known or reported medical expertise, he is not legally competent to establish a nexus between these disabilities and service; thus, his opinions as to causation lack probative value, and an opinion by a qualified medical expert is required to decide the claim.  In that regard, the opinion rendered by the VHA expert, a VA orthopedic surgeon, constitutes such competent medical evidence.  Further, as this opinion is unequivocally stated, consistent with the record, and supported by cited evidence of record, the Board finds that this medical opinion is probative evidence against the Veteran's claims.  That is, the expert medical evidence outweighs the Veteran's report of a continuity of symptomatology and his lay opinion on the matter, even if such a theory is intuitively plausible to a lay person.

In sum, as the more probative evidence of record fails to support a causal link between the Veteran's current bilateral knee and low back disabilities and service, the Board concludes that the preponderance of evidence is against the Veteran's service connection claims.  Accordingly, there is no reasonable doubt to resolve in the Veteran's favor, and service connection for bilateral knee and low back disabilities is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


